IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LOUIS BOTTORFF,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2321

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed November 7, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

Louis Bottorff, pro se, Petitioner.

Jennifer Parker, General Counsel, Lisa Martin, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is DENIED on the merits.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.